IN THE
                        TENTH COURT OF APPEALS

                              No. 10-14-00237-CV

MARY ALICE EMANUEL, ERVIN MITCHEL
EMANUEL, SHIRLEY ANN RIVERS,
JAMES EDWARD EMANUEL, ROY LEONARD
EMANUEL, CLAUDIA FAY HASHEMI
AND EVELYN M. DUPLESSIS,
                                                        Appellants
v.

DARRELL EARL EMANUEL AND
CEDRIC ROYDELL EMANUEL,
                                                        Appellees



                         From the 87th District Court
                             Leon County, Texas
                           Trial Court No. 0-10-465


                                    ORDER


      On August 13, 2014, appellants, Mary Alice Emanuel, Ervin Mitchel Emanuel,

Shirley Ann Rivers, James Edwards Emanuel, Roy Leonard Emanuel, Claudia Fay

Hashemi, and Evelyn M. Duplessis, filed their notice of appeal challenging the trial

court’s May 16, 2014 judgment in favor of appellees, Darrel Earl Emanuel and Cedric
Roydell Emanuel. Pursuant to Texas Rule of Appellate Procedure 35.1, the reporter’s

record in this matter was due by September 15, 2014. See TEX. R. APP. P. 35.1. Because

the court reporter, Helen C. Wooten, had not timely filed several other records, this

Court sent the trial court a notice on October 6, 2014, documenting all of Wooten’s late

records and the number of times this Court had contacted Wooten about the record in

each case. In addition, we requested that the records be “filed as soon as practicable.”

This case was included in the list of cases referenced in our October 6, 2014 letter.

       On December 18, 2014, we received a response from the trial judge, the

Honorable Deborah Oakes Evans, who informed this Court that she had ordered the

following with respect to the late records referenced in our October 6, 2014 letter:

       1. Ordered Mrs. Helen Wooten to have the record prepared and filed in
          the proper format by January 20, 2015. If the record is unable to be
          retrieved from the computer, Mrs. Wooten will be required to redo the
          record and she is so ordered.

       2. Relieved her [Wooten] of any courtroom responsibilities including
          travel to the four counties which make up my district until . . . any
          other records are filed in the proper format and received.

       3. I will require her [Wooten] to attend continuing education on
          electronic filing to ensure this problem will not reoccur.

(Emphasis in original).

       Because Wooten did not file the reporter’s record in this case by January 20, 2015,

as ordered by Judge Evans, on February 11, 2015, we once again informed the trial court

and Wooten that the record in this matter was late. In our February 11, 2015 letter, we

requested the following:



Emanuel v. Emanuel                                                                      Page 2
       “After consultation with your reporter, but within 14 days from the date
       of this letter, please determine and notify the Court of a date certain by
       when the reporter’s record will be filed. If no timely notice is received,
       this Court will enter an order necessary to ensure the filing of the
       appellate record.”

See TEX. R. APP. P. 35.3(c).

       On February 25, 2015, Wooten personally responded to our February 11, 2015

letter and noted that she would file this record in this case “by Friday, February 27,

2015. All that is lacking is the Master Index . . . . All other volumes are complete and

ready to submit.” To date, we have not received the record in this matter, though it is

now 170 days, or approximately six months, overdue.

       At this time, we ORDER Helen C. Wooten to file the record in this case by 5:00

p.m., Friday, March 6, 2015. As part of this order, Wooten must make arrangements to

ensure that this Court has received the record in this matter by the aforementioned

deadline.



                                                      PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed March 3, 2015
Do not publish




Emanuel v. Emanuel                                                                  Page 3